Citation Nr: 0739264	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected patellofemoral pain syndrome of the right knee with 
degenerative joint disease, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1969 
to July 1974.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
10 percent disability rating for patellofemoral syndrome of 
the right knee with degenerative joint disease.  The 
September 2005 rating decision also denied entitlement to 
service connection for a left knee condition, and the veteran 
filed a notice of disagreement in October 2005.  A statement 
of the case was issued in December 2005.  However, in his 
substantive appeal, the veteran expressly indicated that he 
was only appealing the right knee issue.  Thus, the left knee 
disability issue is not in appellate status.  See generally 
38 U.S.C.A. § 7105 (West 2002). 

In a May 2006 rating decision, the RO increased the 
disability rating assigned to the veteran's service-connected 
patellofemoral syndrome of the right knee with degenerative 
joint disease, assigning a 20 percent disability rating 
effective December 11, 2003.  In a November 2006 rating 
decision, the RO assigned, pursuant to 38 C.F.R. § 4.30, a 
temporary 100 percent disability rating based on surgical or 
other treatment necessitating convalescence from May 3, 2006, 
followed by a 20 percent disability rating from August 1, 
2006.  


FINDING OF FACT

Prior to May 3, 2006 and subsequent to August 1, 2006, 
flexion of the right knee was not limited to 15 degrees or 
less, nor was extension limited to 20 degrees or more; there 
was no recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating in 
excess of 20 percent prior to May 3, 2006 and subsequent to 
August 1, 2006 for patellofemoral pain syndrome of the right 
knee with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2005.  
The letter predated the September 2005 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in May 2006.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 
2005 and May 2006 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

In May 2006, the veteran was provided with notice of the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records and private medical records.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains reports of VA examinations performed in 
October 2004, May 2005, March 2006, and October 2006.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Procedural Background

In January 2005, the veteran filed a claim for an increased 
disability rating for his service-connected right knee 
disability.  In May 2006, during the course of the appeal, 
the RO granted a 20 percent disability rating for 
patellofemoral syndrome of the right knee with degenerative 
joint disease.  In November 2006, during the course of the 
appeal, the RO assigned a temporary 100 percent disability 
rating under 38 C.F.R. § 4.30 due to surgical or other 
treatment necessitating convalescence, effective May 3, 2006.  
The RO assigned a 20 percent disability rating effective from 
August 1, 2006.  



Factual Background

VA outpatient treatment records dated in April 2004 reflect 
that the veteran underwent an MRI on his right knee.  The MRI 
revealed a small sclerosis in the patella which was found to 
possibly represent a chondromalacia patellae.  In May 2004, 
the veteran was seen for complaints of knee pain.  Range of 
motion of the right knee was flexion to 127 degrees and 
extension to zero degrees.  The veteran was assessed with 
increased pain and inflammation in the infrapatellar area.  
In August 2004, the veteran was assessed with chronic right 
knee pain.  In September 2004, the veteran was assessed with 
patellofemoral syndrome.

In October 2004, the veteran underwent a VA examination.  
Symptoms in the knee included pain, especially when he bore 
weight in a downward position such as stair climbing or using 
the right knee to lead.  He admitted to giving way of the 
right knee.  He reported that he did not work routinely, but 
did own a disc jockey business where he and his son spun 
records.  He sat most of the time, but having to get up 
caused discomfort to his right knee.  He stated that he spun 
records at least two times a month.  He admitted to 
difficulty getting on and off the toilet and walking up and 
down stairs, and he had five or six stairs in his home.  He 
had to lead with his left leg more than the right.  He 
described additional limitation during flare-ups as pain with 
severity being 7/10, with frequency twice a week depending 
upon his activity, and duration of several hours and 
sometimes constant.  Precipitating factors for his right knee 
included weight bearing and damp, wet weather.

Upon physical examination, the veteran was found to walk with 
a normal gait.  His posture was erect.  He did not have an 
ambulatory aid and none was indicated.  His right knee was 
noted to be in a hinged brace with Velcro snap.  The right 
knee was found to have mild to moderate crepitation, as well 
as pain and tenderness to palpation of the right patellar 
tendon and pain to palpation of the medial and lateral 
femoral condyle.  Actively, he was able to go from zero 
degrees extension to 128 degrees flexion.  Passive range of 
motion for the right knee was zero degrees of extension to 
134 degrees of flexion.  He reported pain at 128 degrees 
marker and pain from 128 degrees up to 134 degrees.  The 
examiner diagnosed patellofemoral syndrome of the right knee.  
The examiner noted residual, chronic intermittent pain in the 
right knee since the injury in 1973.  The examiner found that 
the pain has gradually worsened by history over the previous 
year and has not been responsive to conservative therapy.  

VA outpatient treatment records dated in December 2004 
reflect that the veteran underwent an x-ray on his right 
knee.  The x-ray revealed mild degenerative changes and mild 
lateral tilt left patella.  There was an assessment of mild 
degenerative joint disease of the right knee and 
patellofemoral syndrome.  

The veteran underwent another VA examination in May 2005.  
Upon physical examination, the examiner noted that the 
veteran limped on his right leg.  Range of motion of the 
right knee was flexion, active motion against gravity from 
zero to 100 degrees, with pain beginning at 1 degree and 
ending at 100 degrees.  Passive range of motion was zero to 
120 degrees, with pain beginning at 1 degree and ending at 
120 degrees.  The examiner found inflammatory arthritis which 
had a mild overall impairment of health.  The examiner noted 
that the right knee had conditions of crepitus, tenderness 
and weakness.  It was reported that there was no instability 
or episodes of subluxation.  The veteran underwent an x-ray 
on his right knee.  The x-ray revealed narrowing of the 
medial knee joint compartment.  There was a very small 
calcification posterior posteriorly to the knee joint which 
could represent a very small fabella or calcification and 
soft tissues.  The examiner diagnosed patellofemoral syndrome 
of the right knee.  The examiner noted that the 
patellofemoral syndrome of the right knee had an effect on 
daily activities.  There was a mild effect on traveling and 
shopping.  There was a moderate effect on chores.  The 
patellofemoral syndrome prevented exercise, sports and 
recreation.  

In May 2005, a statement by the veteran was received.  He 
stated that his condition had worsened in the recent months.  
He stated that he could not sleep because of the pain.  He 
got aching and swelling if he stood or walked too much on the 
knee.  He had to give up his business because of the 
condition and medication he had to take daily for pain.  

VA outpatient treatment records reflect that the veteran was 
assessed with chronic right knee pain due to chondromalacia 
patella in October 2005.  

A letter from W.S. Bundrick, M.D., dated February 2006, 
states that Dr. Bundrick saw the veteran in December 2005 for 
evaluation of pain in the right knee.  The pain was primarily 
over the region of the medial meniscus, and the veteran had a 
positive medial McMurray test and tenderness about the medial 
meniscus.  X-rays did not reveal any osteoarthritis.  Dr. 
Bundrick believed that the veteran had a tear in the medial 
meniscus and would eventually need arthroscopic surgery.  

In March 2006, the veteran underwent another VA examination.  
Upon physical examination, the examiner noted that a weight-
bearing joint was affected.  The examiner described the 
veteran's gait as antalgic.  Range of motion was flexion from 
zero to 70 degrees with pain.  Passive range of motion was 
from zero to 100 degrees with pain beginning at 1 degree and 
ending at 100 degrees.  Range of motion against strong 
resistance was from zero to 137 degrees with pain beginning 
at 1 degree and ending at 137 degrees.  It was noted that 
there was no instability or episodes of subluxation.  The 
examiner noted crepitation, a patellar abnormality of 
subpatellar tenderness, meniscus abnormality, and effusion.  
The examiner noted pain on motion.  There was an increase in 
pain, weakness, fatigue and lack of endurance after 
repetitive motion.  The examiner assessed mild degenerative 
joint disease of the medial compartment.  

A private medical record from Dr. Bundrick reflects that the 
veteran underwent arthroscopic surgical chondroplasty of the 
right knee on May 3, 2006.  Following the operation, Dr. 
Bundrick diagnosed chondral fracture and chondromalacia 
medial femoral condyle right knee.  

In October 2006, the veteran underwent another VA 
examination.  He reported that he continued to experience 
chronic right knee pain at a level of 5/10.  He had problems 
with weakness, stiffness, instability and giving way.  He 
reported swelling and problems with locking.  He had problems 
with fatigability and lack of endurance due to the pain 
increasing with activity.  Standing and walking, as well as 
lifting and carrying, were precipitating factors.  He avoided 
lifting and carrying and did not do any squatting or 
kneeling.  He reported that he was not currently employed.  
He did not do the yard work or home repairs.  He reported 
that he was no longer able to participate in any sports or 
exercise.  He was able to tolerate walking approximately 100 
yards before the pain became so severe that he had to stop 
and rest.  He tried to drive as little as possible as the 
knee pain dramatically increased with the positioning of the 
right leg with driving.  He avoided any squatting or 
kneeling.  He reported difficulty with stairs, steps, 
inclines and declines.  The examiner reported that the 
veteran did not describe any episodes of recurrent 
subluxation. 

Upon physical examination, the examiner noted that he walked 
with a right antalgic gait with utilization of a cane.  His 
posture was with a slight forward flexion.  The examiner 
noted 2+ swelling without effusion.  The Q-angle was 7 
degrees.  The veteran reported pain at level 5/10 with range 
of motion.  With repetitive range of motion, he reported pain 
at 6/10.  There was objective evidence of pain with guarding 
and grimacing.  Pain was present at zero degrees and 
increased throughout the range of motion testing without 
ending.  There were additional limitations of range of motion 
or joint function secondary to pain, fatigue, weakness or 
lack of endurance following repetitive use.  The major 
functional impairment was pain.  Active range of motion of 
the right knee extension to flexion was zero to 68 degrees.  
Passive range of motion of the right knee extension to 
flexion was zero to 70 degrees.  With repetitive range of 
motion of the right knee, extension to flexion was zero to 50 
degrees.  Lateral and medial stability was reported to be 
present, and anterior and posterior drawer signs were 
negative for instability. 

The examiner diagnosed patellofemoral syndrome of the right 
knee with degenerative joint disease status post arthroscopic 
surgical intervention.  The examiner stated that, 
individually, this would limit the veteran to nonphysical 
tasks, such as with sedentary employment.  The examiner 
stated that he would be unable to perform physically taxing 
type employment.  



Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
dictates that the 20 percent and the 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  



Analysis

In rating the service-connected patellofemoral pain syndrome 
of the right knee with degenerative joint disease, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 
5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 
(1993), the Court held that the selection of the proper 
diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in 
Butts that as VA and the Board possess specialized expertise 
in determining the application of a particular diagnostic 
code to a particular condition, their determination is due 
greater deference.  Indeed, the Court has also held that, 
although the reason for the change must be explained, the VA 
and the Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board notes that a diagnosis of patellofemoral syndrome 
of the right knee with degenerative joint disease has been 
rendered.  The RO has rated the veteran's patellofemoral 
syndrome of the right knee with degenerative joint disease 
under Diagnostic Code 5299-5260.  Diagnostic Code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.71.  The RO 
based its decision on the veteran's history of right knee 
disability with constant pain and decreased range of motion.

As previously discussed, the applicable Diagnostic Codes are 
5260 and 5261.  On examination in April 2004, extension was 
limited to zero degrees and flexion was limited to 127 
degrees.  On examination in October 2004, extension was 
limited to zero degrees and flexion was limited to 128 
degrees on active range of motion and 134 degrees on passive 
range of motion.  On examination in May 2005, extension was 
limited to zero degrees and flexion was limited to 100 
degrees.  On examination in March 2006, extension was limited 
to zero degrees and flexion was limited to 70 degrees on 
active range of motion, 100 degrees on passive range of 
motion, and 137 degrees against strong resistance.  On 
examination in October 2006, extension was limited to zero 
degrees and flexion was limited to 68 degrees on active range 
of motion, 70 degrees on passive range of motion, and 50 
degrees with repetitive range of motion.  Flexion is not 
shown to be limited to 15 degrees or less so as to warrant 
the next higher rating of 30 percent under Code 5260, nor is 
extension limited to 20 degrees or more so as to warrant the 
next higher rating of 30 percent under Code 5261.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not seem to apply to 
the veteran's case given that he has not demonstrated a 
compensable rating under either Code 5260 or 5261 based on a 
strict adherence to the limitation of motion criteria.  The 
Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 20 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5260 and 5261) 
under Code 5299-5260 is all that is permitted under that 
regulatory provision.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported pain 
in the right knee over the years since injuring it sometime 
in 1971.  The Board finds, however, that the present 20 
percent rating takes into consideration the veteran's 
complaints of knee pain, thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

Diagnostic Code 5256 provides for a rating in excess of 20 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knees.  

The Board has also considered Code 5257 and also acknowledges 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98. However, there is no persuasive evidence of 
recurrent subluxation or lateral instability to warrant a 
rating under Code 5257.  There does not appear to be a higher 
rating warranted under any other criteria prior to May 3, 
2006 and subsequent to August 1, 2006.  

The evidence clearly shows significant impairment due to the 
right knee disability.  It appears that pain and repetitive 
use limit flexion to approximately 50 degrees.  However, to 
warrant a rating in excess of 20 percent for limitation of 
flexion, the evidence would have to show limitation of 
flexion to 15 degrees.  This is not shown by the evidence, 
and the Board may not disregard the regulatory rating 
criteria by which it is bound.  As also noted, there is no 
demonstrated limitation of extension, and no recurrent 
subluxation or lateral in stability.  Therefore, there is no 
basis for a higher rating or for separate ratings, under 
Codes 5257 and/or 5261. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The October 2006 VA examiner stated that 
the veteran's right knee disability would limit him to 
sedentary employment.  However, the Board finds that a 
limitation to physically non-taxing type employment does not 
in itself constitute marked interference with employment.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


